United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
FORCES COMMAND, Fort Campbell, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-964
Issued: November 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 14, 2013 appellant, through his attorney, filed a timely appeal from a
February 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
regarding a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established entitlement to a schedule award due to his
work-related injuries.
FACTUAL HISTORY
On June 6, 1986 appellant, then a 46-year-old maintenance worker, filed a traumatic
injury claim alleging that he sustained injury to his back and hip on June 2, 1986 while moving a
1

5 U.S.C. § 8101 et seq.

picnic table in the performance of his work duties. OWCP accepted the claim for lumbar sprain
and left hip contusion. Appellant had preexisting spondylosis at L5-S1 with degenerative disc
disease. OWCP accepted a recurrence of disability in September 1988 and eventually placed
him on the compensation rolls. By decision dated September 10, 2008, it terminated appellant’s
compensation benefits effective September 10, 2008. Determinative weight was accorded to the
July 23, 2008 opinion of Dr. Bryant A. Bloss, a Board-certified orthopedic surgeon and OWCP
referral physician, who found appellant no longer suffered residuals of the accepted work-related
conditions. By decision dated June 21, 2010, OWCP denied reconsideration of its decision on
the grounds it was untimely filed and did not present clear evidence of error.
On September 9, 2009 appellant claimed schedule award compensation. In a July 22,
2010 letter, OWCP requested he provide medical evidence supporting a permanent impairment
related to the work incident. No further evidence was received. By decision dated August 25,
2010, OWCP denied the schedule award claim on the grounds that the medical evidence of file
failed to demonstrate a measurable impairment.
Appellant requested a telephonic hearing, which was held on January 4, 2011. In an
October 1, 2010 report, Dr. Martin Fritzhand, a Board-certified urologist, opined that appellant
reached maximum medical improvement by 1990. He also opined that appellant sustained 17
percent impairment to his left lower extremity as a result of the work injuries under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Dr. Fritzhand stated that appellant had 6 percent sensory
impairment and 11 percent motor impairment and cited to various figures and tables in the
A.M.A., Guides.
By decision dated February 15, 2011, OWCP’s hearing representative remanded the case
for OWCP’s medical adviser to review Dr. Fritzhand’s October 1, 2010 report.
In a February 24, 2011 report, OWCP’s medical adviser reviewed the medical evidence
of record and opined that appellant reached maximum medical improvement on June 2, 1990.
He reviewed Dr. Frizhand’s report and found appellant had chronic lower back pain and left leg
pain with lumbar degenerative disc disease with disc degeneration and spinal stenosis at L5-S1
with mild left disc bulge, producing left S1 radiculopathy with mild sensory and mild motor
deficit left leg. The medical adviser noted that Dr. Frizhand incorrectly used the peripheral nerve
impairment grids of the A.M.A., Guides.
He stated that The Guides Newsletter
July/August 2009 edition mandated the use of Table 2 for ratings pertaining to spinal nerve root
extremity impairment. Using those tables, the medical adviser found that a mild-to-moderate
sensory deficit of left S1 nerve root equaled three percent lower extremity impairment and mildto-moderate deficit of left S1 nerve root equaled five percent impairment, for a total left lower
extremity impairment of eight percent.
In a March 3, 2011 amended report, OWCP’s medical adviser noted the claim was
accepted only for lumbar sprain and hip contusion. The other conditions of lumbar degenerative
disc disease of the lumbar spine with foraminal stenosis, spondylosis and chronic pain syndrome
with left leg pain/weakness and sciatica were not part of the accepted conditions and thus could
not be rated for impairment. Therefore, the medical adviser stated that the final impairment of

2

the left lower extremity was zero percent for the accepted lumbar sprain and left hip contusion
conditions.
By decision dated March 7, 2011, OWCP denied appellant’s claim for a schedule award
on the grounds that the medical evidence was insufficient to support an impairment arising from
the June 2, 1986 work incident.
On March 15, 2011 appellant requested a telephonic hearing, which was held on
June 10, 2011. Counsel argued that appellant’s preexisting medical conditions should be
included in calculating the schedule award.
In a May 5, 2011 report, Dr. Fritzhand noted the history of injury and presented
examination findings. He opined that appellant reached maximum medical impairment by 1990.
Under the sixth edition of the A.M.A, Guides, Dr. Fritzhand opined that appellant has seven
percent left lower extremity impairment consisting of three percent motor impairment and four
percent sensory impairment. Citations to tables within the A.M.A., Guides was provided.
By decision dated September 7, 2011, OWCP’s hearing representative set aside its
decision and remanded the case file. OWCP was directed to expand the accepted condition to
include aggravation of appellant’s underlying degenerative disc disease and refer him for a
second opinion examination to determine whether the aggravation of degenerative disc disease
continued and whether he sustained a permanent impairment as a result of the work incident.
OWCP subsequently expanded the claim to include aggravation of degenerative lumbar
disc disease. In an October 11, 2011 report, Dr. Deborah St. Clair, a Board-certified orthopedic
surgeon and OWCP referral physician, noted the history of injury, reviewed appellant’s medical
file, including an updated statement of accepted facts and set forth examination findings. She
concluded that the aggravation returned to baseline after he ceased work and noted it was normal
to expect progression of his spinal detoriation that was present at the time of injury. Dr. St. Clair
further opined that the work injury had a permanent effect on appellant’s total functioning but
little effect anatomically upon the spine itself. She indicated that his spinal changes reflect
aging. Dr. St. Clair opined that there was no ratable impairment to the lower extremity resulting
from appellant’s spinal condition, but gave him a three percent whole person impairment for pain
under Chapter 3 of the A.M.A., Guides.
On November 16, 2011 OWCP’s medical adviser reviewed Dr. St. Clair’s October 11,
2011 report and found it to be thorough and objective. He stated that OWCP cannot recognize
whole person impairment and thus the three percent whole person impairment for pain was not
applicable. The medical adviser opined that Dr. St. Clair’s report did not supply a basis for an
impairment rating and thus appellant had zero percent permanent impairment of the left lower
extremity.
By decision dated November 17, 2011, OWCP denied appellant’s claim for a schedule
award.
On November 22, 2011 appellant requested a telephonic hearing. By decision dated
January 24, 2012, OWCP’s hearing representative found the case not in posture for a hearing.
The hearing representative found that Dr. St. Clair found that appellant’s degenerative disc
3

disease was permanently aggravated and concluded that a conflict in medical opinion existed
between Dr. St. Clair and Dr. Fritzhand as to whether there was a permanent partial impairment
to a scheduled member. OWCP’s November 17, 2011 decision was set aside and the case
remanded to resolve this conflict.
In a February 3, 2012 statement of accepted facts, OWCP noted that a permanent
aggravation of degenerative disc disease had been accepted. To resolve the conflict of medical
opinion, it referred appellant to Dr. John Stanton, a Board-certified orthopedic surgeon, for an
impartial medical examination. In an April 12, 2012 report, Dr. Stanton noted the history of
injury, his review of the medical records and discussed his findings on examination. He advised
that there was no impairment based on appellant’s work-related condition with regards to the left
lower extremity. Dr. Stanton noted that appellant did not have significant numbness, only slight
loss of reflexes of the Achilles on left side compared to the right. No muscle atrophy, negative
straight leg raise testing and equal mobility of the lower extremity and almost equal strength on
both sides. Dr. Stanton concluded that appellant has progressive arthritic changes throughout his
body and, with regards to lumbar spine, has developed some bilateral, more left than right,
foraminal narrowing due to facet hypertrophy, which has caused complaints of pain down the
left lower extremity. The progression of this lumbar arthritis has made it impossible for
appellant to work, but this was not related to the work incident. Dr. Stanton opined that workrelated injury was nothing more than a contusion to the right hip and a strain of the lumbar spine,
which resolved no later than May 1989 when he reached maximum medical improvement.
Accordingly, he opined that appellant had no ratable impairment due to his work-related injury.
In a May 29, 2012 report, OWCP’s medical adviser reviewed Dr. Stanton’s impartial
report and concluded that appellant reached maximum medical improvement in May 1989 and
that Dr. Stanton appropriately applied the sixth edition of the A.M.A., Guides. He advised that
Dr. Stanton’s report did not support an impairment to a scheduled member as a result of the
June 2, 1986 work injury.
By decision dated May 29, 2012, OWCP denied appellant’s claim for a schedule award
based on the opinion of Dr. Stanton, the impartial medical specialist, and its medical adviser.
On June 4, 2012 appellant requested a telephonic hearing, which was held on
October 10, 2012. In a November 10, 2012 report, Dr. Fritzhand stated that his reports establish
that appellant sustained permanent impairment to the left lower extremity due to the allowed
work injury. He indicated that his findings were also corroborated by Dr. Stanton’s impartial
medical examination.
By decision dated November 28, 2012, OWCP’s hearing representative affirmed the
May 29, 2012 decision.
In a December 12, 2012 letter, appellant requested reconsideration based on
Dr. Fritzhand’s November 10, 2012 report not previously considered. A copy of Dr. Fritzhand’s
narrative November 10, 2012 report was resubmitted.
By decision dated February 8, 2013, OWCP denied modification of its November 28,
2012 decision. It reviewed Dr. Fritzhand’s new report but affirmed that the medical evidence did

4

not establish a permanent impairment to a scheduled member of the body causally related to the
accepted injury and that appellant had not established entitlement to a schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.2 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.3 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides.4
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or the implementing regulations.5 Neither, FECA nor the regulations provide
for the payment of a schedule award for the permanent loss of use of the back/spine or the body
as a whole.6 However, a schedule award is permissible where the employment-related back
condition affects the upper and/or lower extremities.7
The sixth edition of the A.M.A., Guides provides a specific methodology for rating spinal
nerve extremity impairment.8 It was designed for situations where a particular jurisdiction, such
as FECA, mandated ratings for extremities and precluded ratings for the spine.9 The impairment
is premised on evidence of radiculopathy affecting the upper and/or lower extremities.10
When there exist opposing medical opinions of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the

2

For a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks compensation. 5 U.S.C.
§ 8107(c)(2).
3

20 C.F.R. § 10.404.

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
5

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).

6

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

7

Federal (FECA) Procedure Manual, Part 2, supra note 4 at Chapter 2.808.6a(3).

8

Federal (FECA) Procedure Manual, Part 3, supra note 4 at Chapter 3.700, Exhibit 4.

9

Id.

10

Id.

5

opinion of such specialist, if sufficiently well rationalized and based upon a proper factual and
medical background, will be given special weight.11
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain sprain and left hip contusion as a
result of the June 2, 1986 work incident and subsequently expanded the claim to include
permanent aggravation of degenerative lumbar disc disease. Appellant claimed a schedule
award. OWCP found a conflict in medical opinion between Dr. St. Clair, who opined that
appellant had no ratable impairment to the lower extremity, but three percent whole person
impairment for pain and Dr. Fritzhand, who opined that appellant had permanent impairment to
the left lower extremity as a result of the work injuries. It properly referred appellant to
Dr. Stanton for an impartial evaluation to resolve the conflict.12
In an April 12, 2012 report, Dr. Stanton reviewed the medical record and the statement of
accepted facts. He also presented findings on examination. Dr. Stanton noted that appellant did
not have significant numbness, only slight loss of reflexes of the Achilles on left side compared
to the right. Also there was no muscle atrophy, negative straight leg raise testing and equal
mobility of the lower extremity with almost equal strength on both sides. Dr. Stanton found that
the accepted conditions resolved by May 1989 and that maximum medical improvement was
reached at that time. He opined that there was no impairment based on appellant’s work-related
condition with regards to the left lower extremity and concluded that the progressive arthritic
changes appellant has with regards to lumbar spine were nonwork-related foraminal narrowing
due to facet hypertrophy, which has caused complaints of pain down the left lower extremity.
The progression of this lumbar arthritis has made it impossible for appellant to work, but this
was not related to the work incident.
On May 29, 2012 a second OWCP medical adviser reviewed Dr. Stanton’s April 12,
2012 report and concluded that Dr. Stanton appropriately applied the sixth edition of the A.M.A.,
Guides and concurred that there was no basis for an impairment rating to a scheduled member as
a result of the June 2, 1986 work injury.
Dr. Stanton provided examination findings and provided a well-rationalized opinion that
there was no continuing symptoms of appellant’s accepted conditions on which permanent
impairment could be based. Although he noted the progressive arthritic changes appellant has
with regards to lumbar spine has caused complaints of pain down the left lower extremity, he
specifically stated that this was due to foraminal narrowing due to facet hypertrophy, which was
nonwork related.
The Board finds that Dr. Stanton had full knowledge of the relevant facts and evaluated
the course of appellant’s condition. Dr. Stanton is a specialist in the appropriate field. His
opinion is sufficiently well rationalized and based upon a proper factual and medical background

11

R.C., 58 ECAB 238 (2006); Bernadine P. Taylor, 54 ECAB 342 (2003).

12

Manuel Gill, 52 ECAB 282 (2001).

6

such that it is entitled to special weight and establishes no basis for permanent impairment of the
left leg causally related to appellant’s accepted conditions.
After Dr. Stanton’s evaluation, appellant submitted a November 10, 2012 report from
Dr. Fritzhand, who continued to opine that appellant sustained a permanent impairment to his left
lower extremity due to the work injury. He further states that Dr. Stanton’s findings are
consistent with his physical examination findings of May 5, 2011 and those findings form the
basis of the left lower extremity impairment. The Board notes that while Dr. Stanton found that
the progressive arthritic changes in appellant’s lumbar spine resulted in left leg pain, he
specifically opined that this was not a consequence of the work accident. Dr. Stanton provided a
well-rationalized opinion that the accepted aggravation of lumbar degenerative disc disease,
lumbar sprain and left hip contusion had resolved without any permanent impairment.
Therefore, it is not established that the impairment to the left lower extremity which
Dr. Fritzhand provided is causally related to the accepted work injury. Additionally, he was on
one side of a conflict resolved by Dr. Stanton and his November 10, 2012 report does not
otherwise provide new findings or medical rationale sufficient to establish that any left lower
extremity impairment was causally related to the June 2, 1986 work injury.13 Therefore,
Dr. Fritzhand’s report is insufficient to overcome Dr. Stanton’s opinion that the accepted
conditions had resolved without permanent impairment to a scheduled member causally related
to the June 2, 1986 work injury or to create a new medical conflict.14
The Board finds that OWCP properly denied appellant’s claim for a schedule award. On
appeal, counsel argues the decision is contrary to fact and law. However, the medical evidence
does not establish that appellant has permanent impairment to a scheduled member of the body
causally related to his accepted injury. Consequently, appellant has not established entitlement
to a schedule award.
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

13

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990).
14

See S.J., Docket No. 09-1794 (issued September 20, 2010) (submitting a report from a physician who was on
one side of a medical conflict that an impartial specialist resolved is generally insufficient to overcome the weight
accorded to the report of the impartial medical examiner or to create a new conflict). See also Michael Hughes, 52
ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy Sidwell, 41 ECAB 857 (1990).

7

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
a schedule award for permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

